Hill, O. J.
1. The holder of a negotiable note is presumed to be such bona fide and for value. Civil Code, § 3696. If this presumption stood alone, there were some circumstances from which the jury might have inferred a rebuttal; but the undisputed evidence of the payee of the note and of the holder thereof proved that the latter was a bona fide purchaser for value and before maturity; and therefore, as against the holder, the maker could not plead failure of consideration, and the court did not err in directing a verdict for the plaintiff. Civil Code, *700§3694; Wilson v. Carter, 4 Ga. App. 350 (61 S. E. 494); Harrell v. National Bank, 128 Ga. 504 (57 S. E. 869).
Complaint; from city court of Bainbridge- — -Judge Harrell. September 21, 1909. i
Submitted December 21, 1909.
Decided May 12, 1910.
A. E. Thornton, for plaintiff in error.
Donalson & Donalson, contra.
2. Assignments of error not referred to in the brief submitted, or in the argument, will be treated as abandoned.

Judgment affirmed.